 Case: 5:20-cv-00428-HRW-MAS Doc #: 11 Filed: 11/16/20 Page: 1 of 2 - Page ID#: 227


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     CENTRAL DIVISION
                                        LEXINGTON


Civil Action No. 20-428


MICHAEL TODD HILTON,                                                        PETITIONER,


v.                                            ORDER


DANIEL AKERS,                                                               RESPONDENT.



       This is matter is before the Court upon Michael Todd Hilton’s Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. ' 2254 [Docket No. 1]. The matter was referred to Magistrate Judge

Matthew A. Stinnett.

        Magistrate Judge Stinnett found that the Western District of Kentucky is the most appropriate

forum for this civil action and recommends that this matter be transferred. [Docket No. 8].

       Petitioner has not filed objections to the Report and Recommendation, and the time for doing

so has passed.

       After carefully considering the record, the Court finds the report and recommendation well

taken and shall adopt the same as and for its own opinion.

       Accordingly, IT IS HEREBY ORDERED:

       (1)       the Magistrate Judge=s Report and Recommendation [Docket No. 8] is

                 hereby APPROVED and ADOPTED as and for the Court’s opinion;

       (2)       that this matter be TRANSFERRED to the Louisville Division of the United States

                 District Court for the Western District of Kentucky; and
Case: 5:20-cv-00428-HRW-MAS Doc #: 11 Filed: 11/16/20 Page: 2 of 2 - Page ID#: 228




     (3)   this matter be stricken from the docket of this Court.



     This 16th day of November 2020.
